The judgment of the Supreme Court is affirmed for the reasons expressed in the opinion delivered by Chief Justice Brogan.
We reserve the question of whether a municipal recorder is a state or local officer, within the intendment of article IV, section 5, paragraph 3 of the Constitution of New Jersey. In so far as he discharges purely local functions, he is indubitably in the latter category, but as regards the enforcement of the Crimes Act and kindred state statutes enacted in the exercise of the police power, he exercises a state governmental function rather than one strictly municipal. The disposition of that question is not necessary to the decision. Even though he be classified as a municipal officer, he is, as pointed out in the opinion of the Chief Justice, within the prohibition of the cited provisions of the Constitution. Whatever may be the effect of other constitutional provisions, that clearly creates the disability found by the Supreme Court.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PERSKIE, DEAR, WOLFSKEIL, WALKER, JJ. 9.
For reversal — HETFIELD, WELLS, RAFFERTY, JJ. 3. *Page 244